Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-7, 10-13, and 16 are pending for examination. Claims 1, 7, and 13 are independent.

Response to Amendment
This office action is responsive to the amendment filed on 12/17/2020. As directed by the amendment, claims 1, 4, 7, 10, 13, and 16 are amended.

Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive. Applicant argues on page 18-19 of the Arguments/Remarks that “the claimed subject-matter of the instant application discloses that field AMENDMENT AND RESPONSE UNDER 37 C.F.R § 1.111Page 19Serial Number: 15/648,209Filing Date: July 12, 2017Title: SYSTEMS AND METHODS FOR PEST FORECASTING USING HISTORICAL PESTICIDE USAGE INFORMATIONspecific pest instance forecasting model is generated based on historical information on pesticide usage and field specific farming practices or agronomic information. The Applicant asserts that the crowd-sourced pest and disease model of Wiles considers crowd-sourced information related to pest presence, weather conditions and crop management practices, to assess the risk of pest occurrence in the targeted field. Further, the Applicant asserts that the crowd-sourced pest and disease model of Wiles does not take into consideration the historical information on pesticide usage associated with a pest in a geo-location under consideration.” Examiner .  
Applicants Argues on pages 19-20	, that “the claimed subject matter discloses that given the pesticide application date (t1) and the quantity of pesticide applied, the time instance t0, which is the time instance when pest is in that life cycle stage when it starts affecting the plant, is estimated. On the other hand, Wiles discloses that the specific time period for the occurrence of pest infestation is identified based on input data such as crop and planting data, and biological characteristics for a pest. Thus, the Applicant asserts that the method of estimating the time instance (t0), which indicates the life cycle stage of the pest when it starts affecting the plant is different from the method of identification of the time period for the occurrence of pest infestation disclosed by Wiles. Thus, Wiles fails to teach the above recited claim limitation.” Examiner respectfully disagrees, the claim limitation describes estimating t0 as “a time instance (t0) pertaining to an affecting stage where the pest starts affecting vegetation in 
Applicants Argues on pages 21-23, that “The Applicant submits that Lin talks about determining whether there is a requirement of applying the pesticide based on the insect amount of the crop over a period of time and the growth stage of the crop. On the other hand, the above recited claim limitation discloses about estimating a set of time instances (t-1) pertaining to pest inoculation stage that creates a conducive condition for the pest to grow to that stage when it starts affecting the plant and causes the infestation in consecutive time instances, based on the time instance (t0) at which the pest effects the plant and weather conducive lag. The Applicant further submits that Lin nowhere discloses about estimating or computing the time instances (t-1) pertaining to pest inoculation stage for each pest. Thus, Lin fails to teach the above recited claim limitation.” Examiner respectfully disagrees, the claim limitations are broader then what the applicant has specified them to be. The claim limitation states “estimate a set of time instances (t-1) pertaining to an inoculation stage based on the time instance (t0)”, Lin describes an estimate of insect amounts in crops (i.e. pest) over a certain time period. Examiner believes, under broadest reasonable interpretation, the time period monitoring the growth of insect/pest in a crop reads on an inoculation stage t-1 (i.e. growth stage). Examiner further interprets Para 0034 Lin “determining a pesticide-applying time via calculating and analyzing the insect amount and an environmental parameter” as being based on the time instance t0 (i.e. affecting stage where the pest starts affecting vegetation). It is for these reasons Examiner maintains that Lin discloses the claimed limitation.
-1) based on pest infestation instances (t0) along with weather conducive lag and other field specific parameters. The Applicant further submits that Lin nowhere discloses about estimating or computing the time instances (t-1) pertaining to pest inoculation stage for each pest. Thus, Lin fails to teach the above recited claim limitation.” Examiner believes determining a pesticide-applying time (i.e. pest forecasting model) corresponding to monitoring growth of a crop and insect amount (i.e. pest) in a time period reads on “corresponding to each time (t-1) pertaining to pest inoculation stage for each pest”. It is for these reasons and those explained above that Examiner maintains the 35 USC 103 rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1, 4-5, 7, 10-11, 13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiles et al. (US 9563852 B1, hereafter "Wiles") in view of Lin et al. (US 20160150744, hereafter "Lin") and Basso (US 20180181893, hereafter "Basso").

Regarding Claim 1
Wiles discloses: A processor implemented method (200) comprising: receiving a first set of inputs pertaining to pesticide application associated with a pest in a geo-location under consideration and agronomic information thereof (202) ([Col 6 line 49], Wiles “Input data 110 may also include GPS data 113 that enables the crowd-sourced pest and disease model 100 to correlate reporting fields 104 and targeted fields 106… This allows the crowd-sourced pest and disease model 100 to determine a geographical correlation for profiling the risk assessment 145 and prediction of pest occurrence 122 in targeted fields 106,”); 
estimating, based on the first set of inputs, a time instance (t0) pertaining to an affecting stage where the pest starts affecting vegetation in the geo-location (204) ([Col 8 line 57], Wiles The present invention may therefore apply the risk assessment profile 145 to identify a specific time period for an infestation, in addition to a prediction 122 that an infestation will occur.); and 

receiving a second set of inputs pertaining to historical weather data associated with the geo-location under consideration ([Col 18 line 13 and Fig 2], Wiles “if there is correlation, the process 200 proceeds with step 206 to identify the pest 102, and collect additional the input data 110 needed for modeling the risk assessment profile 145 the crowd-sourced pest and disease model 100… The process 200 then proceeds with identifying field variables to develop the expected relationship between pest and environmental conditions in reporting fields 104 at step 208,”); 
Wiles does not explicitly disclose: estimate a set of time instances (t-1) pertaining to an inoculation stage based on the time instance (to) and a pre-defined range of weather conducive lag (T) between each time instance (t-1) from the set of time instances (t-1) and the time instance (to), the 5pre-defined range of weather conducive lag (T) being characterized by life cycle of the pest or disease affecting the vegetation. generating a pest forecasting model for each pest corresponding to each time instance (t-1) from the set of time instances pertaining to the inoculation stage (t-1), wherein the pest forecasting model is trained based on at least a portion of data received over a pre-defined time period, pertaining to (i) the time instance (t0), (ii) the time instances (t-1), and (iii) the second set of inputs
However Lin discloses in the same field of endeavor: estimating a set of time instances (t-1) pertaining to an inoculation stage based on the time instance (t0) ([Para 0032 and Fig 3] “In Step S301, at a specific time of each day, the system monitoring an insect amount of the crop over a period of time,”) and a pre-defined range of weather conducive lag (T) between each time instance (t-1) from the set of time -1) and the time instance (t0) (206), the pre-defined range of weather conducive lag (T) being characterized by life cycle of the pest or disease affecting the vegetation ([Para 0040] “Thus, for the purpose of accurately determine the timing as well as the amount of pesticide applying, it is necessary to establish a growth cycle database containing information of every growth stage of the crop” Examiner interprets environmental parameters as weather conditions under the period of time), 
generating a pest forecasting model for each pest corresponding to each time instance (t-1) from the set of time instances pertaining to the inoculation stage (t-1), wherein the pest forecasting model is trained based on at least a portion of data received over a pre-defined time period, pertaining to (i) the time instance (t0), (ii) the time instances (t-1), and (iii) the second set of inputs ([Para 0034 and Fig 3], Lin “In Step 302, the system actuates a pesticide-applying device and determines a pesticide-applying time via calculating and analyzing the insect amount and an environmental parameter.”); 
It would have been obvious of one of skill in the art at the time of filing to combine Wiles and Lin. Doing so can manage pesticide-supplying in real time (Para 0006, Lin).
Wiles in view of Lin does not explicitly disclose: testing accuracy of the pest forecasting model corresponding to each time instance (t-1) based on remaining portion of the data received over the pre-defined time period, pertaining to (i) the time instance (to), (ii) the time instances (t-1), and (iii) the second set of inputs; and generating an optimum pest forecasting model based on an optimum weather conducive lag from the pre-defined range of weather conducive lag (T), wherein the optimum weather conducive lag generates highest test accuracy for the pest forecasting model
However, Basso discloses in the same field of endeavor: testing accuracy of the pest forecasting model ([Para 0071] “according to the disclosure can include repeating the feedback loop with improved crop model accuracy (e.g., based on in-season actual weather information and/or other in-season information) to provide a plurality of updated crop management plans 220(j) at a plurality of intermediate times (t.sub.i.sup.(j)).”); corresponding to each time instance (t-1) based on remaining portion of the data received over the pre-defined time period, pertaining to (i) the time instance (to), (ii) the time instances (t-1), and (iii) the second set of inputs; and generating an optimum pest forecasting model based on an optimum weather conducive lag from the pre-defined range of weather conducive lag (T), wherein the optimum weather conducive lag generates highest test accuracy for the pest forecasting model ([Para 0010] “Re-evaluating and updating the crop management plan at least once during the growing season with actual, in-season weather substantially increases the accuracy of the crop model, resulting in a updated crop management plan (e.g., which typically differs from the original crop management plan in at least one respect) that can be followed for the remainder of the growing season to yet further increase crop yield or improve an end-of-season crop or field parameter.”).
It would have been obvious of one of skill in the art at the time of filing to combine Wiles, Lin and Basso. Doing so can optimize one or more field parameters (Abstract, Basso).

Regarding Claim 7
Wiles discloses: A system (100) comprising: one or more data storage devices (102) operatively coupled to one or more hardware processors (104) and configured to store instructions configured for execution by the one or more hardware processors to: receive a first set of inputs pertaining to pesticide application associated with a pest in a geo-location under consideration and agronomic information thereof ([Col 6 line 49], Wiles “Input data 110 may also include GPS data 113 that enables the crowd-sourced pest and disease model 100 to correlate reporting fields 104 and targeted fields 106… This allows the crowd-sourced pest and disease model 100 to determine a geographical correlation for profiling the risk assessment 145 and prediction of pest occurrence 122 in targeted fields 106,”), estimate, based on the first set of inputs, a time instance (to) pertaining to an affecting stage where the pest starts affecting vegetation in the geo-location ([Col 8 line 57], Wiles The present invention may therefore apply the risk assessment profile 145 to identify a specific time period for an infestation, in addition to a prediction 122 that an infestation will occur.); receive a second set of inputs pertaining to historical weather data associated with the geo-location under consideration ([Col 18 line 13 and Fig 2], Wiles “if there is correlation, the process 200 proceeds with step 206 to identify the pest 102, and collect additional the input data 110 needed for modeling the risk assessment profile 145 the crowd-sourced pest and disease model 100… The process 200 then proceeds with identifying field variables to develop the expected relationship between pest and environmental conditions in reporting fields 104 at step 208,”); 
Wiles does not explicitly disclose: AMENDMENT AND RESPONSE UNDER 37 C.F.R § 1.111Page 4estimate a set of time instances (t-1) pertaining to an inoculation stage based on the time instance (to) and a pre-defined range of weather conducive lag (T) between each time instance (t-1) from the set of time instances (t-1) and the time instance (to), the pre-defined range of weather conducive lag (T) being characterized by life cycle of the pest or disease affecting the vegetation, generate a pest forecasting model for each pest corresponding to each time instance (t-1) from the set of time instances pertaining to the inoculation stage (t-1), wherein the pest forecasting model is trained based on at least a portion of data received over a pre-defined time period, pertaining to (i) the time instance (to), (ii) the time instances (t-1), and (iii) the second set of inputs; 
However Lin discloses in the same field of endeavor: estimate a set of time instances (t-1) pertaining to an inoculation stage based on the time instance (to) ([Para 0034 and Fig 3] “In Step S301, at a specific time of each day, the system monitoring an insect amount of the crop over a period of time, and determining whether there is a requirement of applying the pesticide… In Step S305, the system measures the environmental parameter on every specific time period.”) and a pre-defined range of weather conducive lag (T) between each time instance (t-1) from the set of time instances (t-1) and the time instance (to), the pre-defined range of weather conducive lag (T) being characterized by life cycle of the pest or disease affecting the vegetation ([Para 0040] “Thus, for the purpose of accurately determine the timing as well as the amount of pesticide applying, it is necessary to establish a growth cycle database containing information of every growth stage of the crop”), generate a pest forecasting model for each pest corresponding to each time instance (t-1) from the set of time instances pertaining to the inoculation stage (t-1), wherein the pest forecasting model is trained based on at least a portion of data received over a pre-defined time period, pertaining to (i) the time instance (to), (ii) the time instances (t-1), and (iii) the second set of inputs ([Para 0034 and Fig 3], Lin “In Step 302, the system actuates a pesticide-applying device and determines a pesticide-applying time via calculating and analyzing the insect amount and an environmental parameter.”); 
It would have been obvious of one of skill in the art at the time of filing to combine Wiles and Lin. Doing so can manage pesticide-supplying in real time (Para 0006, Lin).
Wiles in view of Lin does not explicitly disclose: test accuracy of the pest forecasting model corresponding to each time instance (t-1) based on remaining portion of the data received over the pre-defined time period, pertaining to (i) the time instance (to), (ii) the time instances (t-1), and (iii) the second set of inputs; and generate an optimum pest forecasting model based on an optimum weather conducive lag from the pre-defined range of weather conducive lag (T), wherein the optimum weather conducive lag generates highest test accuracy for the pest forecasting model.
However, Basso discloses in the same field of endeavor: test accuracy of the pest forecasting model ([Para 0071] “according to the disclosure can include repeating the feedback loop with improved crop model accuracy (e.g., based on in-season actual weather information and/or other in-season information) to provide a plurality of updated crop management plans 220(j) at a plurality of intermediate times (t.sub.i.sup.(j)).”) corresponding to each time instance (t-1) based on remaining portion of the data received over the pre-defined time period, pertaining to (i) the time instance (to), (ii) the time instances (t-1), and (iii) the second set of inputs; and generate an optimum pest forecasting model based on an optimum weather conducive lag from the pre-defined range of weather conducive lag (T), wherein the optimum weather conducive lag generates highest test accuracy for the pest forecasting model ([Para 0010] “Re-evaluating and updating the crop management plan at least once during the growing season with actual, in-season weather substantially increases the accuracy of the crop model, resulting in a updated crop management plan (e.g., which typically differs from the original crop management plan in at least one respect) that can be followed for the remainder of the growing season to yet further increase crop yield or improve an end-of-season crop or field parameter.”).
It would have been obvious of one of skill in the art at the time of filing to combine Wiles, Lin and Basso. Doing so can optimize one or more field parameters (Abstract, Basso).

Regarding Claim 13
Wiles discloses: A computer program product comprising a non-transitory computer readable medium having a computer readable program embodied therein, wherein the computer readable program, when executed on a computing device, causes the computing device to: receive a first set of inputs pertaining to pesticide application associated with a pest in a geo-location under consideration and agronomic ([Col 6 line 49], Wiles “Input data 110 may also include GPS data 113 that enables the crowd-sourced pest and disease model 100 to correlate reporting fields 104 and targeted fields 106… This allows the crowd-sourced pest and disease model 100 to determine a geographical correlation for profiling the risk assessment 145 and prediction of pest occurrence 122 in targeted fields 106,”), estimate, based on the first set of inputs, a time instance (to) pertaining to an affecting stage where the pest starts affecting vegetation in the geo-location ([Col 8 line 57], Wiles The present invention may therefore apply the risk assessment profile 145 to identify a specific time period for an infestation, in addition to a prediction 122 that an infestation will occur.); receive a second set of inputs pertaining to historical weather data associated with the geo- location under consideration([Col 18 line 13 and Fig 2], Wiles “if there is correlation, the process 200 proceeds with step 206 to identify the pest 102, and collect additional the input data 110 needed for modeling the risk assessment profile 145 the crowd-sourced pest and disease model 100… The process 200 then proceeds with identifying field variables to develop the expected relationship between pest and environmental conditions in reporting fields 104 at step 208,”); 
Wiles does not explicitly disclose: estimate a set of time instances (t-1) pertaining to an inoculation stage based on the time instance (to) and a pre-defined range of weather conducive lag (T) between each time instance (t-1) from the set of time instances (t-1) and the time instance (to), the pre-defined range of weather conducive lag (T) being characterized by life cycle of the pest or disease affecting the vegetation, AMENDMENT AND RESPONSE UNDER 37 C.F.R § 1.111Page 6 Serial Number: 15/648,209generate a pest forecasting model for each pest corresponding to each time instance (t-1) from the set of time instances pertaining to the inoculation stage (t-1), wherein the pest forecasting model is trained based on at least a portion of data received over a pre-defined time period, pertaining to (i) the time instance (to), (ii) the time instances (t-1), and (iii) the second set of inputs; 
However Lin discloses in the same field of endeavor: estimate a set of time instances (t-1) pertaining to an inoculation stage based on the time instance (to) ([Para 0034 and Fig 3] “In Step S301, at a specific time of each day, the system monitoring an insect amount of the crop over a period of time, and determining whether there is a requirement of applying the pesticide… In Step S305, the system measures the environmental parameter on every specific time period.”)and a pre-defined range of weather conducive lag (T) between each time instance (t-1) from the set of time instances (t-1) and the time instance (to), the pre-defined range of weather conducive lag (T) being characterized by life cycle of the pest or disease affecting the vegetation ([Para 0040] “Thus, for the purpose of accurately determine the timing as well as the amount of pesticide applying, it is necessary to establish a growth cycle database containing information of every growth stage of the crop”), AMENDMENT AND RESPONSE UNDER 37 C.F.R § 1.111Page 6Serial Number: 15/648,209generate a pest forecasting model for each pest corresponding to each time instance (t-1) from the set of time instances pertaining to the inoculation stage (t-1), wherein the pest forecasting model is trained based on at least a portion of data received over a pre-defined time period, pertaining to (i) the time instance (to), (ii) the time instances (t-1), and (iii) the second set of inputs([Para 0034 and Fig 3], Lin “In Step 302, the system actuates a pesticide-applying device and determines a pesticide-applying time via calculating and analyzing the insect amount and an environmental parameter.”); 
It would have been obvious of one of skill in the art at the time of filing to combine Wiles and Lin. Doing so can manage pesticide-supplying in real time (Para 0006, Lin).
Wiles in view of Lin does not explicitly disclose: test accuracy of the pest forecasting model corresponding to each time instance (t-1) based on remaining portion of the data received over the pre-defined time period, pertaining to (i) the time instance (to), (ii) the time instances (t-1), and (iii) the second set of inputs; and generate an optimum pest forecasting model based on an optimum weather conducive lag from the pre-defined range of weather conducive lag (T), wherein the optimum weather conducive lag generates highest test accuracy for the pest forecasting model.  
However, Basso discloses in the same field of endeavor: test accuracy of the pest forecasting model ([Para 0071] “according to the disclosure can include repeating the feedback loop with improved crop model accuracy (e.g., based on in-season actual weather information and/or other in-season information) to provide a plurality of updated crop management plans 220(j) at a plurality of intermediate times (t.sub.i.sup.(j)).”) corresponding to each time instance (t-1) based on remaining portion of the data received over the pre-defined time period, pertaining to (i) the time instance (to), (ii) the time instances (t-1), and (iii) the second set of inputs; and generate an optimum pest forecasting model based on an optimum weather conducive lag from the pre-defined range of weather conducive lag (T), wherein the optimum weather conducive lag generates highest test accuracy for the pest forecasting model ([Para 0010] “Re-evaluating and updating the crop management plan at least once during the growing season with actual, in-season weather substantially increases the accuracy of the crop model, resulting in a updated crop management plan (e.g., which typically differs from the original crop management plan in at least one respect) that can be followed for the remainder of the growing season to yet further increase crop yield or improve an end-of-season crop or field parameter.”).
It would have been obvious of one of skill in the art at the time of filing to combine Wiles, Lin and Basso. Doing so can optimize one or more field parameters (Abstract, Basso).

Regarding Claim 4
Wiles in view of Lin and Basso discloses: The processor implemented method of claim 3 further comprising validating and adapting the optimum pest forecasting model based on reported first set of inputs ([Col 17 line 59], Wiles “As more and more input data 110 is accumulated, information can be sub-sampled, and the crowd-sourced pest and disease model 100 retrained, to develop a more reliable understanding of infestation suitability in the model 148.”).

Regarding Claim 5
Wiles in view of Lin and Basso discloses: The processor implemented method of claim 4, wherein the reported first set of inputs comprises one or more of participatory sensing inputs and crowd sourcing inputs pertaining to the agronomic information ([Col 9 line 44], Wiles “Crowd-sourced observations, as noted above, may be provided from multiple sources, such as for example growers, farmers, land owners, equipment operators, crop advisors or consultants, and any other responsible entities”).

Regarding Claim 10
(CLAIM 10 IS A SYSTEM CLAIM THAT CORRESPONDS TO METHOD CLAIM 4 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 16
(CLAIM 16 IS A COMPUTER PROGRAM PRODUCT CLAIM THAT CORRESPONDS TO METHOD CLAIM 4 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 11
(CLAIM 11 IS A SYSTEM CLAIM THAT CORRESPONDS TO METHOD CLAIM 5 AND IS REJECTED ON THE SAME GROUND)

Claim 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiles et al. (US 9563852 B1, hereafter "Wiles") in view of Lin et al. (US 20160150744, hereafter "Lin"),  Basso (US 20180181893, hereafter "Basso"), and Gavhale et al. (Unhealthy Region of Citrus Leaf Detection Using Image Processing Techniques, hereafter "Gavhale").

Regarding Claim 6
Wiles in view of Lin and Basso discloses: The processor implemented method of claim 4, wherein validating and adapting the optimum pest forecasting model comprises: receiving images from the reported first set of inputs ([Col 8 line 58], Wiles “Input data 110 may also include many other types of data that can be used by the crowd-sourced pest and disease model… Such other data may include imagery data”); computing maturity of pest based on the analyzed one or 15more features ([Col 18 line 20 and Fig 2], Wiles “The process 200 then proceeds with identifying field variables to develop the expected relationship between pest and environmental conditions in reporting fields 104 at step 208,”); and adapting the optimum forecasting model based on the computed maturity of pest ([Col 17 line 59], Wiles “As more and more input data 110 is accumulated, information can be sub-sampled, and the crowd-sourced pest and disease model 100 retrained, to develop a more reliable understanding of infestation suitability in the model 148.”).
Wiles in view of Lin and Basso does not explicitly disclose: filtering the received images to identify pest / disease 10patches and extract corresponding portion of vegetation as region of interest (ROI) in the images; analyzing one or more features, in the ROI, from the group of features consisting of color, shape and texture;
However, Kiran discloses in the same field of endeavor: filtering the received images to identify pest / disease 10patches and extract corresponding portion of vegetation as region of interest (ROI) in the images ([Section C. Image Segmentation and [Fig 2] “Image segmentation is process used to simplify the representation of an image into something that is more meaningful object of interest… Kmeans clustering is used to separate the leaf image into different clusters if a leaf contains more than one disease.”); analyzing one or more features, in the ROI, from the group of features consisting of color, shape and texture ([Section D. Feature Extraction] “Image features usually include color, shape and texture features in image processing”); 
It would have been obvious of one of skill in the art at the time of filing to combine Wiles, Lin, Basso, and Kiran. Doing so can provide image processing techniques used in performing early detection of plant diseases (Abstract, Kiran).

Regarding Claim 12
(CLAIM 12 IS A SYSTEM CLAIM THAT CORRESPONDS TO METHOD CLAIM 6 AND IS REJECTED ON THE SAME GROUND)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEWODROS E MENGISTU whose telephone number is (571)270-7714.  The examiner can normally be reached on Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571)2723768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TEWODROS E MENGISTU/Examiner, Art Unit 2121                                                                                                                                                                                                        


/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121